Appeal by an insurance carrier, the State Insurance Fund, from a decision and award of the Workmen’s Compensation Board awarding claimant disability compensation. Claimant was accidentally injured in assisting some employees of the respondent Village of Rouses Point in launching a float which work was in the course of the village’s operation and maintenance of a “recreation project” which it had inaugurated under and pursuant to the provisions of chapter 556 of the Laws of 1945. Claimant was an elected trustee of the village. The evidence is that he was supervising the work wherein he was injured as a duly appointed representative of the governing body of the village; that he was acting in no other capacity, and that his injury was an incident arising therefrom. Thus his injury arose out of and in the course of his work as an elected trustee of *1006the village. Decision and award affirmed, with costs to the Workmen’s Compensation Board. Foster, P. J., Brewster, Bergan and Coon, JJ., concur; Heffernan, J., taking no part.